Citation Nr: 1226291	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of skin cancer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2008, May 2010, and July 2011, the Board remanded the appeal for additional development, and it now returns to the Board once again for appellate review. 

In December 2007, the Veteran and his spouse presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of this hearing is in the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for remand: To obtain a VA opinion and outstanding private treatment records.

The Board understands that adjudication of the Veteran's claim has been delayed multiple times by the need for further development; however, the Board's review of the most recent VA opinion indicates that yet another remand is necessary.  Specifically, the Board determines that the January 2012 VA opinion does not provide a sufficient basis for deciding the claim.

The VA opinion is based on the assumption by the examiner that the Veteran was a supply technician in service and did not have much sun exposure in service.  However, this assumption fails to take into account the Veteran's testimony and written statements describing his exposure to the sun, particularly during his two years stationed in the South Pacific.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., sun exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Hence, the Board again remands the claim for an opinion as to whether the Veteran's residuals of skin cancer are the result of sun exposure in service.

Additionally, the Board notes that the Veteran reported surgery at the Albert Einstein Hospital shortly after service.  In July 2005, a request was made for such records dated between 1949 and 1952, including a request for a negative reply if the records were not available.  There is no evidence of any reply, positive or negative, in the claims file.  Therefore, the Board also remands the appeal so that additional attempts may be made to obtain these outstanding private treatment records. 

The record also reflects that the Veteran receives treatment within the Tampa VA Medical Center (VAMC).  The most recent VA treatment record is dated in January 2012.  Thus, all VA treatment records from the Tampa VAMC dated from January 2012 onward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran has submitted additional evidence consisting of a personal statement and private treatment record.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, this remand will afford the AOJ the opportunity to consider this evidence in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Associate Tampa VAMC treatment records dated from January 2012 onward with the claims file.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request that the Veteran again complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the treatment records at Albert Einstein Hospital.  Thereafter, again request such records, documenting all positive and negative responses in the claims file.  Requests must be made until it is determined that further requests would only serve to delay the claim without offering any benefit to the Veteran.

3. Request a VA opinion from an appropriate examiner.  If the examiner is not able to offer an opinion without examining the Veteran, such examination should be scheduled.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination. 

Based on review of the claims file, the examiner should opine as to whether it is at least as likely as not that any of the Veteran's skin disorders documented in the claims file, including basal cell carcinoma, actinic keratosis, sebaceous cyst, seb keratosis, and squamous cell carcinoma, are a result of an event or injury in service, including his described sun exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  If the examiner finds that the Veteran's skin disorders are due to post-service sun exposure only, the examiner should explain why there is no causal relationship with the years in service.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



